Name: Commission Regulation (EU) No 991/2014 of 19 September 2014 amending Annex III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for fosetyl in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  marketing;  means of agricultural production;  foodstuff;  chemistry
 Date Published: nan

 23.9.2014 EN Official Journal of the European Union L 279/1 COMMISSION REGULATION (EU) No 991/2014 of 19 September 2014 amending Annex III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for fosetyl in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) and Article 16(1)(a) thereof, Whereas: (1) For fosetyl, maximum residue levels (MRLs) were set in Part A of Annex III to Regulation (EC) No 396/2005. (2) The residue definition for monitoring applicable to fosetyl comprises the parent compound fosetyl, the degradation product phosphorous acid and their salts. Salts of phosphorous acid are named phosphonates. (3) The Commission received information from Member States and business operators showing the presence of phosphonates in or on certain products leading to higher residues than the MRL of 2 mg/kg laid down in Regulation (EC) No 396/2005 for those products, corresponding to the limit of determination. (4) The Commission collected monitoring data in 2014 to investigate the presence of phosphonates in food. Those data were generated by food business operators and showed that phosphonates are present at levels that vary depending on the source and product, but frequently exceed the MRL set at the limit of determination of 2 mg/kg. Further data analysis indicated that the vast majority of non-compliant samples contain residues of phosphorous acid and its salts in excess of the limit of determination while residues of fosetyl and its salts remain below the limit of determination. (5) Although phosphonates have not been included in Annex I to Regulation (EC) No 2003/2003 of the European Parliament and of the Council (2) by virtue of Article 14 of that Regulation, they could be contained in fertilisers authorised at national level, notably certain fertiliser products applied to the leaves of plants (foliar fertilisers). Given the lack of relevant authorisations for plant protection products containing fosetyl both in the Union and in third countries that are important exporters of the concerned food products into the Union, the scarcity of detectable residues for fosetyl and its salts, and the use of phosphonates as ingredient in foliar fertiliser products, it can be reasonably assumed that residues are a consequence of the application of foliar fertiliser products containing phosphonates. (6) The Commission asked the European Food Safety Authority, hereinafter the Authority, to give an opinion on public health risks of phosphonate residues in or on certain products. Given the urgency the Authority issued a statement, referring to several remaining uncertainties, rather than a reasoned opinion (3). It forwarded that statement to the Commission and the Member States and made it available to the public. (7) The Authority concluded in its statement that the proposed temporary MRLs are expected to sufficiently protect consumers. The lifetime exposure to phosphonate residues via consumption of all food products that may contain them did not show that there is a risk that the acceptable daily intake (ADI) is exceeded. The Authority did not perform an acute consumer exposure assessment due to the low acute toxicity of phosphonate. The Authority pointed out that its statement is affected by uncertainties and proposed to change the residue definition. (8) To avoid significant market disruptions in the trade of the concerned products and as there is no risk for consumers identified from the current scientific data, it is appropriate to set temporary MRLs for fosetyl, based on the available monitoring data and on the statement of the Authority. Those temporary MRLs should apply only until measures to prevent the occurrence of phosphonate residues in relevant crops in future growing seasons take effect. (9) Based on the statement of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modification to the MRL fulfils the requirements of Article 14(2) of Regulation (EC) No 396/2005. (10) Regulation (EC) No 396/2005 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 396/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (OJ L 304, 21.11.2003, p. 1). (3) European Food Safety Authority; Statement on the dietary risk assessment for proposed temporary maximum residue levels (t-MRLs) for fosetyl-Al in certain crops. EFSA Journal 2014;12(5):3695, 22 pp. ANNEX Annex III to Regulation (EC) No 396/2005 is amended as follows: In part A, the column for fosetyl is replaced by the following: ANNEX III PART A Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (2) Fosetyl-Al (sum of fosetyl, phosphonic acid and their salts, expressed as fosetyl) 0100000 1. FRUIT FRESH OR FROZEN NUTS 0110000 (i) Citrus fruit 75 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon, Buddha's hand (Citrus medica var. sarcodactylis)) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids tangor (Citrus reticulata Ã  sinensis)) 0110990 Others 0120000 (ii) Tree nuts 0120010 Almonds 75 (+) 0120020 Brazil nuts 2 (1) 0120030 Cashew nuts 75 (+) 0120040 Chestnuts 2 (1) 0120050 Coconuts 2 (1) 0120060 Hazelnuts (Filbert) 75 (+) 0120070 Macadamia 75 (+) 0120080 Pecans 2 (1) 0120090 Pine nuts 2 (1) 0120100 Pistachios 75 (+) 0120110 Walnuts 75 (+) 0120990 Others 2 (1) 0130000 (iii) Pome fruit 75 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 75 (+) 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 100 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 75 0153000 (c) Cane fruit 75 (+) 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0154010 Blueberries (Bilberries) 75 (+) 0154020 Cranberries (Cowberries/red bilberries (V. vitis-idaea)) 2 (1) 0154030 Currants (red, black and white) 75 (+) 0154040 Gooseberries (Including hybrids with other Ribes species) 75 (+) 0154050 Rose hips 2 (1) 0154060 Mulberries (Arbutus berry) 2 (1) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 2 (1) 0154080 Elderberries (Black chokeberry/appleberry, mountain ash, buckthorn/sea sallowthorn, hawthorn, serviceberries, and other treeberries) 2 (1) 0154990 Others 2 (1) 0160000 (vi) Miscellaneous fruit 0161000 (a) Edible peel 0161010 Dates 2 (1) 0161020 Figs 75 (+) 0161030 Table olives 2 (1) 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 75 (+) 0161050 Carambola (Bilimbi) 2 (1) 0161060 Persimmon 75 (+) 0161070 Jambolan (java plum) (Java apple/water apple, pomerac, rose apple, Brazilean cherry, Surinam cherry/grumichama (Eugenia uniflora)) 2 (1) 0161990 Others 2 (1) 0162000 (b) Inedible peel, small 0162010 Kiwi 150 0162020 Lychee (Litchi) (Pulasan, rambutan/hairy litchi, longan, mangosteen, langsat, salak) 2 (1) 0162030 Passion fruit 75 (+) 0162040 Prickly pear (cactus fruit) 2 (1) 0162050 Star apple 2 (1) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel/yellow sapote, mammey sapote) 2 (1) 0162990 Others 2 (1) 0163000 (c) Inedible peel, large 0163010 Avocados 50 0163020 Bananas (Dwarf banana, plantain, apple banana) 2 (1) 0163030 Mangoes 2 (1) 0163040 Papaya 75 (+) 0163050 Pomegranate 75 (+) 0163060 Cherimoya (Custard apple, sugar apple/sweetsop, ilama (Annona diversifolia) and other medium sized Annonaceae fruits) 2 (1) 0163070 Guava (Red pitaya/dragon fruit (Hylocereus undatus)) 2 (1) 0163080 Pineapples 50 0163090 Bread fruit (Jackfruit) 2 (1) 0163100 Durian 2 (1) 0163110 Soursop (guanabana) 2 (1) 0163990 Others 2 (1) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0211000 (a) Potatoes 30 0212000 (b) Tropical root and tuber vegetables 2 (1) 0212010 Cassava (Dasheen, eddoe/Japanese taro, tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean/yam bean, Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 2 (1) 0213020 Carrots 2 (1) 0213030 Celeriac 2 (1) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots) 2 (1) 0213050 Jerusalem artichokes (Crosne) 2 (1) 0213060 Parsnips 2 (1) 0213070 Parsley root 2 (1) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 25 0213090 Salsify (Scorzonera, Spanish salsify/Spanish oysterplant, edible burdock) 2 (1) 0213100 Swedes 2 (1) 0213110 Turnips 2 (1) 0213990 Others 2 (1) 0220000 (ii) Bulb vegetables 0220010 Garlic 50 (+) 0220020 Onions (Other bulb onions, silverskin onions) 50 0220030 Shallots 2 (1) 0220040 Spring onions and welsh onions (Other green onions and similar varieties) 30 0220990 Others 2 (1) 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, Physalis spp., gojiberry, wolfberry (Lycium barbarum and L. chinense), tree tomato) 100 0231020 Peppers (Chilli peppers) 130 0231030 Aubergines (egg plants) (Pepino, antroewa/white eggplant (S. macrocarpon)) 100 0231040 Okra (lady's fingers) 2 (1) 0231990 Others 2 (1) 0232000 (b) Cucurbits  edible peel 75 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson), lauki (Lagenaria siceraria), chayote, sopropo/bitter melon, snake gourd, angled luffa/teroi) 0232990 Others 0233000 (c) Cucurbits-inedible peel 75 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash, marrow (late variety)) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn (Baby corn) 5 0239000 (e) Other fruiting vegetables 5 0240000 (iv) Brassica vegetables 10 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Broccoli raab, Chinese broccoli) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian or Chinese) mustard, pak choi, Chinese flat cabbage/ai goo choi), choi sum, Peking cabbage/pe-tsai) 0243020 Kale (Borecole/curly kale, collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 75 0251010 Lamb's lettuce (Italian corn salad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curly leaf endive, sugar loaf (C. endivia var. crispum/C. intybus var. foliosum), dandelion greens) 0251040 Cress (Mung bean sprouts, alfalfa sprouts) 0251050 Land cress 0251060 Rocket, Rucola (Wild rocket (Diplotaxis spp.)) 0251070 Red mustard 0251080 Leaves and sprouts of Brassica spp, including turnip greens (Mizuna, leaves of peas and radish and other babyleaf crops, including brassica crops (crops harvested up to 8 true leaf stage), kohlrabi leaves) 0251990 Others 0252000 (b) Spinach & similar (leaves) 0252010 Spinach (New Zealand spinach, amaranthus spinach (pak-khom, tampara), tajer leaves, bitterblad/bitawiri) 75 0252020 Purslane (Winter purslane/miner's lettuce, garden purslane, common purslane, sorrel, glassworth, agretti (Salsola soda)) 2 (1) 0252030 Beet leaves (chard) (Leaves of beetroot) 15 0252990 Others 2 (1) 0253000 (c) Vine leaves (grape leaves) (Malabar nightshade, banana leaves, climbing wattle (Acacia pennata)) 2 (1) 0254000 (d) Water cress (Morning glory/Chinese convolvulus/water convolvulus/water spinach/kangkung (Ipomea aquatica), water clover, water mimosa) 2 (1) 0255000 (e) Witloof 75 0256000 (f) Herbs 75 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, coriander leaves, dill leaves, caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves, culantro/stinking/long coriander/stink weed (Eryngium foetidum)) 0256040 Parsley (leaves of root parsley) 0256050 Sage (Winter savory, summer savory, Borago officinalis leaves) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint, holy basil, sweet basil, hairy basil, edible flowers (marigold flower and others), pennywort, wild betel leaf, curry leaves) 0256090 Bay leaves (laurel) (Lemon grass) 0256100 Tarragon (Hyssop) 0256990 Others 0260000 (vi) Legume vegetables (fresh) 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 75 (+) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 75 (+) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 75 (+) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 75 (+) 0260050 Lentils 2 (1) 0260990 Others 2 (1) 0270000 (vii) Stem vegetables (fresh) 0270010 Asparagus 50 (+) 0270020 Cardoons (Borago officinalis stems) 2 (1) 0270030 Celery 2 (1) 0270040 Fennel 2 (1) 0270050 Globe artichokes (Banana flower) 50 0270060 Leek 30 0270070 Rhubarb 2 (1) 0270080 Bamboo shoots 2 (1) 0270090 Palm hearts 2 (1) 0270990 Others 2 (1) 0280000 (viii) Fungi 2 (1) 0280010 Cultivated fungi (Common mushroom, oyster mushroom, shiitake, fungus mycelium (vegetative parts)) 0280020 Wild fungi (Chanterelle, truffle, morel, cep) 0280990 Others 0290000 (ix) Sea weeds 2 (1) 0300000 3. PULSES, DRY 2 (1) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 2 (1) 0401000 (i) Oilseeds 0401010 Linseed 0401020 Peanuts 0401030 Poppy seed 0401040 Sesame seed 0401050 Sunflower seed 0401060 Rape seed (Bird rapeseed, turnip rape) 0401070 Soya bean 0401080 Mustard seed 0401090 Cotton seed 0401100 Pumpkin seeds (Other seeds of Cucurbitaceae) 0401110 Safflower 0401120 Borage (Purple viper's bugloss/Canary flower (Echium plantagineum), Corn Gromwell (Buglossoides arvensis)) 0401130 Gold of pleasure 0401140 Hempseed 0401150 Castor bean 0401990 Others 0402000 (ii) Oilfruits 0402010 Olives for oil production 0402020 Palm nuts (palmoil kernels) 0402030 Palmfruit 0402040 Kapok 0402990 Others 0500000 5. CEREALS 2 (1) 0500010 Barley 0500020 Buckwheat (Amaranthus, quinoa) 0500030 Maize 0500040 Millet (Foxtail millet, teff, finger millet, pearl millet) 0500050 Oats 0500060 Rice (Indian/wild rice (Zizania aquatica)) 0500070 Rye 0500080 Sorghum 0500090 Wheat (Spelt, triticale) 0500990 Others (Canary grass seeds (Phalaris canariensis)) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0610000 (i) Tea 5 (1) 0620000 (ii) Coffee beans 5 (1) 0630000 (iii) Herbal infusions (dried) 500 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoabeans (fermented or dried) 2 (1) 0650000 (v) Carob (st johns bread) 2 (1) 0700000 7. HOPS (dried) 1 500 0800000 8. SPICES 0810000 (i) Seeds 400 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 400 0820010 Allspice 0820020 Sichuan pepper (Anise pepper, Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black, green and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 400 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 400 0840020 Ginger 400 0840030 Turmeric (Curcuma) 400 0840040 Horseradish (+) 0840990 Others 400 0850000 (v) Buds 400 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 400 0860010 Saffron 0860990 Others 0870000 (vii) Aril 400 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0900010 Sugar beet (root) 2 (1) 0900020 Sugar cane 2 (1) 0900030 Chicory roots 75 0900990 Others 2 (1) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 1010000 (i) Tissue 0,5 (1) 1011000 (a) Swine 1011010 Muscle 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Muscle 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Muscle 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Muscle 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Muscle 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Muscle 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, kangaroo, deer) 1017010 Muscle 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk 0,1 (1) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Bird eggs 0,1 (1) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen, honey comb with honey (comb honey)) 0,5 (1) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,5 (1) 1060000 (vi) Snails 0,5 (1) 1070000 (vii) Other terrestrial animal products (Wild game) 0,5 (1) (1) Indicates lower limit of analytical determination (2) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. Fosetyl-Al (sum of fosetyl, phosphonic acid and their salts, expressed as fosetyl) (+) MRL applicable until 31 December 2015, after that date 2 (*) will be applicable unless modified by a Regulation. 0120010 Almonds 0120030 Cashew nuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120100 Pistachios 0120110 Walnuts 0140000 (iv) Stone fruit 0140010 Apricots 0140020 Cherries (Sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe, red date/Chinese date/Chinese jujube (Ziziphus zizyphus)) 0140990 Others 0153000 (c) Cane fruit 0153010 Blackberries 0153020 Dewberries (Loganberries, tayberries, boysenberries, cloudberries and other Rubus hybrids) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus Ã  Rubus idaeus)) 0153990 Others 0154010 Blueberries (Bilberries) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other Ribes species) 0161020 Figs 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia Ã  Fortunella spp.)) 0161060 Persimmon 0162030 Passion fruit 0163040 Papaya 0163050 Pomegranate 0220010 Garlic 0260010 Beans (with pods) (Green bean/French beans/snap beans, scarlet runner bean, slicing bean, yard long beans, guar beans, soya beans) 0260020 Beans (without pods) (Broad beans, flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout/sugar peas/snow peas) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0270010 Asparagus (+) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040) taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. 0840040 Horseradish